Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 24, 2018

The Court of Appeals hereby passes the following order:

A19A0140. PINON v. THE STATE.

      The above-referenced appeal was docketed with this Court on August 8, 2018.
On August 24, 2018, Appellant filed a motion to withdraw his appeal, referencing
plea negotiations that took place after the filing of his notice of appeal. Appellant,
with the agreement of the State, wishes to withdraw his appeal in order to return
jurisdiction to the trial court. However, Appellant also asks that we vacate the denial
of his motion for new trial. To the extent that the parties request that this Court vacate
the trial court’s ruling, the Appellant’s motion is DENIED. Vacating the trial court’s
order at the parties’ mutual request would result in a manufactured adjudication on
the merits.1 However, the Appellant’s request to withdraw his appeal is GRANTED.2
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/24/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
         The authority cited in Appellant’s motion is wholly inapposite to this
situation.
      2
       Appellant has also filed a motion to vacate and remand to the trial court for
the same reasons. Because we grant Appellant’s motion to withdraw, his motion to
remand is DENIED as moot.